JUSTICE NELSON
dissents.
¶45 I concur with and join in Justice Cotter’s dissent and make the following additional observations.
¶46 In its rush to exalt the form of Dr. Page’s answers over the substance of his testimony, the majority completely loses sight of the primary purpose of parental rights termination proceedings under Title 41, Chapter 3, part 6-to further and protect the best interests of the child. Section 41-3-602, MCA (parent-child relationship may be terminated if the relationship is not in the best interest of the child).
¶47 Furthermore, the Court’s decision trammels the inalienable constitutional rights of C.R.O. to pursue life’s basic necessities, to enjoy a safe, healthy and happy life (Art. II, Sec. 3, Mont.Const.) and to basic human dignity (Art. II, Sec. 4, Mont.Const.). See also § 41-3-101(1)(f), MCA (“It is the policy of the state of Montana to: (f) recognize that a child is entitled to assert the child’s constitutional rights”).
¶48 In my view, these guarantees under Montana’s Constitution entitle C.R.O. to the opportunity for a permanent, stable and loving family relationship. Indeed, this was the theme of Justice Leaphart’s dissent in Girard v. Williams, 1998 MT 231, 291 Mont. 49, 966 P.2d 1155, wherein he observed:
The United States Supreme Court has recognized that the “familial relationship” is more than a mere biological tie:
[T]he importance of the familial relationship, to the individuals involved and to the society, stems from the emotional attachments that derive from the intimacy of daily association, and from the role it plays in “promoting] a way of life” through the instruction of children ... as well as from the fact of blood relationship.
Girard, ¶ 66 (citing Lehr v. Robertson (1983), 463 U.S. 248, 261, 103 S.Ct. 2985, 2993, 77 L.Ed.2d 614, 626 (alteration in original)).
¶49 On the record here, it defies logic and common sense that C.R.O.’s *61best interests, fundamental constitutional rights, and right to a permanent, stable and loving family relationship will be served by making her the guinea pig of a court-ordered treatment plan for her biological father-a person who has a track record of failure as a parent and who has ADHD, major depressive disorder, learning disability, paraphilia, oppositional defiant disorder, gender identity disorder, sexual addiction, and antisocial personality disorder.
¶50 The majority maintains that the dissents “tug at the heart, but miss the law.” Baloney! The majority opinion ignores the law-and the “plain wording of [the] statute” by the simple expedient of putting its own spin on the evidentiary record to defeat what the law requires-that the parent/child relationship should be terminated when two medical doctors or clinical psychologists testify that the parent cannot assume the role of a parent-§ 41-3-609(4)(b), MCA-and when the child’s best interest would be served thereby-§ 41-3-602, MCA. Those statutory criteria were met in spades in this case. No “between-the-lines” assessment is necessary. The fact that the majority have determined otherwise is simply a substitution of this Court’s judgment for that of the trial court who actually heard the testimony and judged the credibility of the witnesses.
¶51 More to the point, what benefit is to be gained for C.R.O. by trying to teach a person to parent where that person has absolutely no substantive relationship with his child; where that person, in the words of Dr. Tranel, has been given more psychiatric labels than anybody he has ever seen; and where that person has only a “theoretical possibility” of becoming a parent? The answer is obvious. There is none-unless finally being able to put a young child into the hands of a sexual deviant is considered a benefit.
¶52 Worse, all the while the government tries to teach Ross to parent via a treatment plan, C.R.O. will be languishing in foster care. And, when one, two, or three years from now, the State and the courts again conclude what the record already aptly demonstrates-that Ross is unable to parent C.R.O. and that his condition is unlikely to change within a reasonable time-C.R.O. will have been deprived of her constitutional right to an opportunity for a loving, permanent and stable family relationship, apart from her biological father, during the most formative years of her life.
¶53 Once again a child’s fundamental constitutional rights have been ground up in the machinery of a statutory scheme weighted overwhelmingly in favor of the biologically-based right to parent to the exclusion or marginalization of other relationships that will be more in the child’s (as opposed to the natural parent’s) best interest. See *62Girard, ¶¶ 78,79 (Nelson, J. concurring). Once again, by a blind, form-over-substance interpretation of the evidentiary record, a child has been deprived of her rights to pursue life’s basic necessities, to enjoy a safe, healthy and happy life and to basic human dignity. Once again, the biological parent wins a court case and the child loses a shot at a decent life. How sad. Indeed, how tragic.
¶54 I dissent.
JUSTICES COTTER and LEAPHART join in the foregoing dissent.